 AUGUSTA CARTAGE-COMPANY73Augusta Cartage CompanyandGeneral Drivers,Warehousemen and Helpers Local Union No.509, Petitioner.Case No.11-RC-1002.March 10, 1958SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to a Decision, Order, and Direction of Elections 1 of the,Board, dated December 14, 1957, an election by secret ballot was con-ducted on January 9, 1958, under the direction and supervision ofthe Regional Director for the Eleventh Region among the employeesin the appropriate unit.Following the election the Regional Directorfurnished the parties a tally of ballots which showed that of approxi-mately 14 eligible voters, 14 cast valid ballots of which 10 were for,,and 3 against, the Petitioner.One ballot was challenged.On January 15, 1958, the Employer filed timely objections to theconduct of the election. In accordance with the Rules and Regula-tions of the Board, the Regional Director conducted an investigationof the objections and on January 28, 1958, issued and served on theparties his report and recommendation on objections, in which he^found that the Employer's objections did not raise any substantialand material issues with respect to the election and recommended thatthe objections be overruled.On February 6, 1958, the Employertimely filed exceptions to the Regional Director's report.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in the case, the Board finds :1.The Employer's first three objections pertain to the Petitioner'scompliance with Section 9 (f), (g), and (h). At the preelection hear-ing in this case the Employer attempted to litigate certain aspects ofthe Petitioner's compliance, and shortly thereafter filed a collateralrequest for an administrative determination of the Petitioner's com-pliance status.The Board found the contentions at the hearing notcognizable in the representation proceeding,2 but a collateral investi-gation of the Petitioner's compliance status was conducted by theRegional Director.The Regional Director found in effect that theallegations of the Employer in its collateral request were lacking inmerit.The Board thereafter determined that no further investigationof the Petitioner's compliance status was warranted and issued anadministrative determination that the Petitioner was in compliancewith Section 9 (f), (g), and (h).In its objections and exceptions the Employer has reiterated theallegations contained in its request for an administrative determina-1119 NLRB 939 (filed subnomK. D Shaver d/b/a Shaver Transfer Company)Z Supra,at footnote 3.120 NLRB No. 12. 74DECISIONS OF -NATIONAL LABOR' RELATIONS BOARDtion' of the Petitioner's compliance "status; and the Employer furthercontends that the Board's administrative determination, is invalidbecause no hearing was held in connection therewith and because itrejects , sworn testimony given at the hearing in the instant case.We find no merit in any of these contentions as, in effect, they con-stitute a further attempt to litigate the Petitioner's compliance statusin this proceeding similar to that we have already rejected.'Accord-ingly, the Employer's objections Nos. 1, 2, and 3 are overruled.2.In its fourth objection the Employer contends that the date ofthe election and all election arrangements were established in con-sultation with the Petitioner but without consulting the Employeror its representatives or in any way considering the Employer's wishes.The Regional Director found that a Board agent spoke to the Em-ployer's North Augusta terminal supervisor who agreed to a date forthe' election and whose suggestions' for other arrangements were so-licited and substantially adopted.All details were confirmed inletters to the parties prior to the election, and the Employer did notobject to them at any time prior to, the election.He further foundno evidence or allegation to the effect, that a free election was in factprevented.In its exceptions, the Employer does not controvert anyof the Regional Director's. findings but alleges only that the Boardagent should have consulted the- Employer's counsel or vice president,who appeared at, the hearing, rather than to assume that the terminal,supervisor was authorized to speak for the Employer in these matters.We find no merit in the exceptions, for as the Regional Director foundthere is no evidence or allegation that a free expression of choice bythe voters was prevented in the election as conducted.Morever, theRegional Director has broad discretion in making arrangements withrespect to conduct of elections,4 and there is no evidence that thisdiscretion has been' 'abused.' Accordingly, we overrule the Employer'sfourth objection.[The Board certified General Drivers, Warehousemen and HelpersLocal- Union, No.: 509 as the designated collective-bargaining repre-sentative ^ of the. Employer's - drivers. and, warehousemen in the unitfound appropriate in the,Decision and Direction of Election herein.]3 119 NLRB 939 at footnote 3.4Milham Products Co., Inc,114 NLRB 1544.Mine&Mill Supply Companyand' InternationalChemical,°'Workers Union,Local35, 'AFL-CIO, Petitioner.CaseNo.12-RC-272 (formerly 10-RC-3413):, March 10, 1958ORDER RESCINDING CERTIFICATEOn January 2, 1958, the Employer filed with the Board a motionfor order rescinding certificate issued in the above-entitled case by120 NLRB No. 9.